DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2021 and 4/27/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: lines 1 and 2 recite “a light-emitting…” and “the light-emitting…” but the word “substrate”.  The phrases should be “a light-emitting substrate” and “the light-emitting substrate” in lines 1 and 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the conductive connection structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a conductive connection structure in claim 1 or claim 13 and it is unclear what layers are included in the conductive connection structure.
For examination purposes, “the conductive connection structure” in interpreted as being interpreted as “the conductive layer.” Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa US PGPub. 2015/0090983. 	Regarding claim 1, Ozawa teaches an organic light-emitting display (OLED) panel (1, fig. 1) [0041], comprising a light-emitting (10, fig. 1) [0040] and a color filter substrate (20, fig. 1) [0040] disposed in parallel to the light-emitting (10); wherein 	 the light-emitting substrate (10) comprises: a first substrate (11, fig. 1) [0041], a first electrode layer (4, fig. 1) [0041], a pixel definition layer (15, fig. 1) [0055], a light-emitting layer (16, fig. 1) [0041] and a second electrode layer (18,f fig. 1) [0041];  	the color filter substrate (20) comprises: a second substrate (21, fig. 1) [0041], a color filter layer (23, fig. 1) [0041] formed by a plurality of sub-pixel color filters (23), a conductive layer (25, fig. 1) [0041] that is electrically connected to a wall-shaped (pillar) elastic (resin material, [0077]) conductor (26A, fig. 1) [0077] wearing a metal cap (26B, fig. 1) [0077], [0092]; and 	the light-emitting substrate (10) and the color filter substrate (20) are laminated in a manner that the second electrode (18) on the light-emitting substrate (10) is electrically connected to the conductive layer (25) on the color filter substrate (20) via the metal cap (26B) and the wall-shaped elastic conductor (26A) (Ozawa, fig. 1). 	Regarding claim 2, Ozawa teaches the OLED panel according to claim 1, wherein the wall-shaped elastic conductor (26A) comprises an organic and conductive base material or an organic base material mixed with conductive particles (resin with electrically conductive fine particles, [0077]) (Ozawa, [0077]). 	Regarding claim 3, Ozawa teaches the OLED panel according to claim 2, wherein the organic and conductive base material comprises a poly ethylene material, a polyvinyl chloride material, a polystyrene material, a polypropylene material or a resin material [0077] (Ozawa, [0077]). 	Regarding claim 13,  Ozawa teaches the OLED panel according to claim 1, wherein the conductive connection structure (conductive layer, 25) is in a grid shape (see fig. 2); or the conductive connection structure comprises a plurality of parallel conductive strips (Ozawa, fig. 1-2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa US PGPub. 2015/0090983 as applied to claim 2 above, and further in view of Cao et al. US PGPub. 2022/0027004. 	Regarding claim 4, Ozawa does not teach the OLED panel according to claim 2, wherein the conductive particles (electrically conductive fin particles, [0077]) mixed in the base material (resin, [0077]) comprises at least one of the following materials: a carbon nanoparticle, a carbon nanotube, a graphene particle, a silicon nanoparticle and a metal nanoparticle. 	However, Cao teaches a display panel (fig. 1) comprising a wall-shaped conductor (conductive spacer 15, fig. 1) [0035] comprising conductive particles [0035], wherein the conductive particles [0035] mixed in the base material (organic polymer resist, [0035]) comprises at least one of the following materials: a carbon nanoparticle, a carbon nanotube [0035], a graphene particle, a silicon nanoparticle and a metal nanoparticle (Cao et al., fig. 1, [0035]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the particles in the wall-shaped elastic conductor of Ozawa with the particles in the wall-shaped conductive spacer of Cao because carbon nanotubes is well known in the art and such substitution is art recognized equivalence for the same purpose (as conductive particles) to obtain predictable results excellent conductive properties while also having strength as a support/pillar/wall  (see MPEP 2144.06). 	                               Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an organic light-emitting display (OLED) panel wherein “a volume ratio of the carbon nanoparticle or the carbon nanotube in the wall-shaped elastic conductor ranges from 10% to 30%” as recited in claim 5 in combination with the rest of the limitations of claims 1-2 and 4; 	an organic light-emitting display (OLED) panel wherein “a length of the carbon nanotube is less than 2 um and a diameter of the carbon nanotube is less than 50 nm” as recited in claim 6 in combination with the rest of the limitations of claims 1-2 and 4; 	an organic light-emitting display (OLED) panel wherein “the wall-shaped elastic conductor comprises a conducting macromolecule polymer” as recited in claim 7 in combination with the rest of the limitations of claim 1; and 	an organic light-emitting display (OLED) panel further comprising “a reflective layer, wherein the reflective layer is disposed on a sidewall of the wall-shaped elastic conductor” as recited in claim 10 in combination with the rest of the limitations of claim 1. 	Claims 8-9, and 11-12 are also objected to as allowable for further limiting and depending upon objected claims 7 and 10.
 	                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892